Title: Report on Proposed Convention with Spain Concerning Fugitives, 22 March 1792
From: Jefferson, Thomas
To: Washington, George


          The Secretary of state having had under consideration the expediency and extent of a Convention with Spain to be established for with respect to fugitives from the United states to their adjoining provinces, or from those provinces to the United States, Reports to the President of the United States the inclosed Analytical view of the motives and principles which should govern such a Convention, and the Project of a convention adapted thereto, which he is of opinion should be forwarded to Messrs. Carmichael and Short, with powers to treat and conclude thereon.
          
            Th: JeffersonMar. 22. 1792.
          
        